Citation Nr: 0840400	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy to include tremors and ataxia.   

2.  Entitlement to service connection for a psychiatric 
disorder to include anxiety, depression, and bipolar 
disorder. 

3.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease and degenerative disc 
disease of the lumbar spine.  

4.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the third, fourth, and fifth 
fingers of the right hand. 

5.  Entitlement to special monthly compensation due to aid 
and attendance. 

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2005 and June 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied entitlement to 
service connection for peripheral neuropathy and a 
psychiatric disorder; entitlement to increased ratings for a 
lumbar spine disability and a right hand disability; 
entitlement to special monthly compensation based upon aid 
and attendance; and entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.    

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008.  A transcript 
of this hearing is associated with the claims folder. 

The issues of entitlement to an increased rating for the 
right hand disability, special monthly compensation based 
upon aid and attendance, and entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence shows that there is no clear 
diagnosis of peripheral neuropathy and that the veteran's 
neurological findings to include tremors and ataxia first 
manifested many years after service and there is no probative 
evidence of record which medically relates these findings to 
service.  

2.  The current psychiatric disorder to include depression, 
anxiety and bipolar disorder was detected many years after 
service and there is no probative evidence of record which 
establishes that the current psychiatric disorders are 
related to service or to a service-connected disability.     

3.  The service-connected degenerative disc disease and 
degenerative joint disease of the lumbar spine are 
principally manifested by complaints of intermittent pain in 
the low back and objective findings of forward flexion to 90 
degrees with pain beginning at 75 degrees; rotation to the 
right and left to 45 degrees with no pain; lateral bending to 
the left to 38 degrees with no pain; lateral bending to the 
right to 35 degrees with no pain; and extension to 30 degrees 
with no pain. 

4.  There is no objective evidence of neurological findings 
appropriate to the site of the diseased disc; ankylosis of 
the entire thoracolumbar spine or the entire spine; or 
intervertebral disc disease with incapacitating episodes 
having a duration of at least 6 weeks during the past 12 
months.  No associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment 
are present either.  




CONCLUSIONS OF LAW

1.  Peripheral neuropathy, tremors, and ataxia were not 
incurred in or aggravated by active service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  A psychiatric disorder to include anxiety, depression, 
and bipolar disorder were not incurred in or aggravated by 
active service, and are not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  The criteria for a disability evaluation in excess of 
40 percent for degenerative disc disease and degenerative 
joint disease of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system or a 
psychoses became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"[a]ny increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Entitlement to service connection for peripheral neuropathy, 
tremors and ataxia.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current peripheral 
neuropathy, tremors, and ataxia.      

Review of the record shows that there are neurological 
findings consistent with peripheral neuropathy.  The evidence 
of record shows that in 2003, tremors were detected.  An 
October 2003 private medical record from Dr. B. indicates 
that the veteran had tremors, probable ETOH withdrawal versus 
under medication.  In June 2004, the veteran was evaluated by 
a neurologist.  The impression was prominent cerebellar 
findings with picture consistent with peripheral neuropathy.  
It was noted that the findings looked a bit like Parkinson's 
but the veteran did not overtly have Parkinson's disease.  A 
July 2004 rehabilitation and occupational health evaluation 
report indicates that the veteran had upper and lower 
extremity tremors, worsening, with ataxia.  It was noted that 
the prominent cerebellar findings were consistent with 
peripheral neuropathy, and alcoholic syndrome and 
encephalopathy needed to be ruled out.  VA treatment records 
dated in May 2005 indicate that the veteran continued to have 
tremors.  A November 2005 VA treatment record notes that the 
veteran's tremors were better.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of a neurological disease to include peripheral 
neuropathy, tremors, or ataxia.  Service medical examinations 
dated in September 1965 (enlistment examination) and October 
1968 (separation examination) indicate that examination of 
the neurological system was normal.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current neurological 
findings including the tremors and ataxia are related to a 
disease or injury that occurred in service, or that a 
neurological disease was shown in the first post-service 
year.  

With respect to whether a relationship can be established 
between an organic neurologic disease and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of an organic disease of the nervous 
system within the first post-service year.  The veteran 
underwent a VA examination in January 1969.  The examination 
report indicates that the veteran had no neurological 
complaints.  There were no objective neurological findings 
upon examination.  A neurological disease was not diagnosed.  
Given the absence of the documentation of any organic disease 
of the nervous system in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the current neurological findings are 
related to service.  The Board finds that the evidence is not 
in equipoise, but preponderates against the claim.  

There is no competent evidence which establishes that the 
current neurological findings are medically related to the 
veteran's period of service.  There is no medical evidence of 
a relationship between the neurologic findings to include 
tremors and ataxia and service.  The Board cannot ignore the 
fact that there were no objective findings of a neurologic 
disability in service, and there were no objective findings 
until October 2003, almost 35 years after service.  The Board 
notes that this lengthy period, almost thirty-five years, 
with no evidence of pertinent diagnosis or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The medical evidence further shows that the veteran underwent 
neurological evaluations in 2004 and 2005 and a 
Rehabilitation and Occupational Health evaluation in 2004.  
The examiners were unable to clarify the diagnosis or 
determine the cause for the neurological findings.  The July 
2004 Rehabilitation and Occupational Health evaluation report 
indicates that the impression was worsening of upper and 
lower extremity tremors and ataxia.  It was noted that the 
veteran had prominent cerebellar findings along with 
peripheral neuropathy symptoms.  It was further noted that 
alcoholic syndrome and encephalopathy needed to be ruled out.  
A May 2005 VA neurologic consultation report indicates that 
the impression was a combination of Parkinsonian features and 
dementia with questionable worsening on trial deopamine, 
which is highly suggestive of the diagnosis of dementia with 
Lewy bodies.  A follow-up report dated in May 2005 indicates 
that the assessment was rapid decline in mental function in 
the past year and one half to the point that the veteran was 
marginally functional at simple activities of daily living in 
combination with Parkinsonian symptoms of about the same 
duration suggestive of diffuse Lewy body disease.  The Board 
finds that the preponderance of the evidence establishes that 
the current neurological findings to include tremors and 
ataxia first manifested many years after service and are not 
related to any disease or injury in service.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current neurological findings to include tremors and ataxia 
were incurred during service, to include on a presumptive 
basis, or are related to an in-service injury or trauma.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for 
peripheral neuropathy, tremors, and ataxia is not warranted, 
and the claim is denied.  

Entitlement to service connection for a psychiatric disorder 
to include anxiety, depression, and bipolar disorder. 

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current 
psychiatric disorder.     

Review of the record shows that the veteran has several 
psychiatric diagnoses.  There is medical evidence of a 
diagnosis of depression and anxiety.  See the treatment 
records by Dr. B. dated in 1999, 2000, 2002 and 2006; 
treatment records by Dr. G.S. dated in 2000 and 2003; and VA 
treatment records dated in 2000, 2004, and 2007.  There is 
evidence of a diagnosis of bipolar disorder.  See the 
treatment records by Dr. B. dated in 2000 to 2004; and the VA 
treatment records dated in November 2005.  There is also 
medical evidence of a diagnosis of dementia.  See the VA 
treatment records dated in May 2005.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of a psychiatric disorder.  Service medical 
examinations dated in September 1965 (enlistment examination) 
and October 1968 (separation examination) indicate that 
psychiatric examination was normal.  The veteran had no 
psychiatric complaints.    

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current psychiatric 
disorders are related to a disease or injury that occurred in 
service, or are due to a service-connected disability.  

Regarding presumptive service connection, there is no 
evidence that the veteran currently has a diagnosis of a 
psychoses or that a psychoses was diagnosed within one year 
of service separation.  Thus, entitlement to service 
connection for such disability may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current psychiatric 
disorder that is related to service.  The Board finds that 
the evidence is not in equipoise but preponderates against 
the claim.  

The first evidence of complaints or diagnosis of a 
psychiatric disorder was in 1999, approximately 30 years 
after service separation.  A May 1999 medical record by Dr. 
B. indicates that the veteran had anxiety and depression 
related to work problems.  In September 1999, Dr. G.S., a 
psychiatrist, diagnosed anxiety disorder.  A July 2000 
medical record by Dr. B. indicates that the veteran had 
bipolar illness, improved on Depakote.  A September 2000 
medical record by Dr. B. indicates that the veteran had 
anxiety after an encounter with his manager at work.  In 
2004, memory deficits and dementia were diagnosed.  A January 
2004 VA treatment record indicates that the veteran had 
depression, anxiety, and memory deficits, stable, and ETOH 
abuse.  A July 2004 rehabilitation evaluation report notes 
that the veteran had dementia and probable psychiatric 
problems which may represent an alcoholic syndrome.  A May 
2005 VA treatment record indicates that the veteran had no 
acute psychiatric issues and the prior diagnosis of bipolar 
mood disorder was unlikely.  It was noted that the veteran 
had front temporal dementia.  A November 2005 VA treatment 
record notes that the veteran had bipolar disorder and was 
not on medication.  An April 2007 VA treatment record 
indicates that the veteran had anxiety and alcohol addiction; 
he was on medication.   

There is no competent evidence which establishes that the 
current psychiatric diagnoses are medically related to the 
veteran's period of service.  The Board cannot ignore the 
fact that there were no objective findings of a psychiatric 
disorder in service, and the veteran first had psychiatric 
symptoms and a psychiatric diagnosis thirty years after 
service.  The Board notes that this lengthy period, almost 
thirty-five years, with no evidence of pertinent diagnosis or 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

At the hearing before the Board in September 2008, the 
veteran stated that his current psychiatric disorder is due 
to experiences in service, specifically working with a 
certain sergeant in service.  The veteran's own implied 
assertions that his current psychiatric disorder is related 
to service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence of record that the veteran has 
medical expertise.  The veteran has not submitted any medical 
evidence which supports his contentions.  The Board must 
conclude that the preponderance of the evidence is against 
the finding that the veteran's current psychiatric disorder 
was incurred during service or is related to an in-service 
injury or trauma.  

The veteran and his representative also argue that the 
veteran's psychiatric disorders are caused by or are due to 
the service-connected lumbar spine disability.  The Board has 
considered whether service connection is warranted based upon 
secondary service connection.  The Board notes that the 
provisions of 38 C.F.R. § 3.310 changed during the pendency 
of the veteran's appeal and the question arises as to which 
set of regulations applies.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991), it was held that when the governing 
law or regulations change during an appeal, the most 
favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  In any event, the evidence does 
not demonstrate aggravation under either version of 38 C.F.R. 
§ 3.310.

The veteran contends that his psychiatric disorders are due 
to the service-connected lumbar spine disability, 
particularly the pain caused by the lumbar spine disability.  
Service connection for a lumbar spine disability was granted 
in February 1969.  A 40 percent rating as been assigned since 
October 30, 1996.  In support of his claim, the veteran 
submitted a September 2006 statement by Dr. B., in which Dr. 
B. stated that the veteran's anxiety and depression could 
certainly be secondary to [a] chronic medical condition with 
chronic pain.  

The Board finds this statement by Dr. B. is not sufficient 
evidence of a relationship between the veteran's psychiatric 
disorders and his service-connected lumbar spine disability.  
The Board finds this statement to be speculative at best and 
to have limited probative value because the opinion expressed 
the relationship as possible, rather than probable.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical 
statement using the term "could," or in the moving party's 
case, "may" or "possibly," without supporting clinical data 
or other rationale, is too speculative in order to provide 
the degree of certainty required for medical nexus evidence.)  
See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); and Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  The Board also 
points out that Dr. B. did not specifically state that the 
veteran's anxiety and depression was caused by the service-
connected lumbar spine disability but stated that it could be 
secondary to a chronic medical condition.  

The Board finds that the statement by Dr. B. is simply too 
speculative to support a grant of service connection on a 
secondary basis.  The Board also finds that the veteran's own 
statements that the service-connected lumbar spine disability 
caused his anxiety and depression to have no probative value.  
Although the veteran, as a layperson, is competent to testify 
as to his observable symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no evidence which establishes that the veteran has medical 
expertise.  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  The Board finds that the 
preponderance of the competent and credible evidence is 
against the claim for service connection for a psychiatric 
disorder claimed as secondary to service-connected lumbar 
spine disability.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current psychiatric disorders are related to service or are 
due to a service-connected disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply since there is no approximate 
balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for a psychiatric 
disorder is not warranted, and the claim is denied.  

II.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has also found, however, that staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where a 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2008).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008). 

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Discussion

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 40 percent for the 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  In order for a rating in excess of 
40 percent to be assigned, the evidence must establish 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5242.  The medical evidence of record does not document 
unfavorable ankylosis of the spine.  VA examination and other 
medical evidence of record establish that the veteran has 
some limitation of motion of the lumbar spine, but there is 
no ankylosis.  The June 2005 VA examination report indicates 
that forward flexion of the lumbar spine was to 90 degrees 
with pain beginning at 75 degrees; rotation to the right and 
left was to 45 degrees with no pain; lateral bending to the 
left was to 38 degrees with no pain; lateral bending to the 
right was to 35 degrees with no pain; and extension was to 30 
degrees with no pain.  

There is no evidence that the service-connected lumbar spine 
degenerative disc disease and degenerative joint disease 
causes neurological manifestations in addition to the 
orthopedic manifestations.  There is no evidence of 
radiculopathy due to the disc disease of the lumbar spine.  A 
March 2003 VA treatment record notes that examination of the 
lumbar spine revealed no abnormalities in sensory or motor 
function.  It was noted that the pain was in the back, not in 
the legs.  A March 2003 Rehabilitation and Occupational 
Health evaluation report indicates the veteran had a history 
of subjective chronic low back pain intermittent nature.  The 
veteran was asymptomatic on evaluation.  There was no 
evidence of lumbar radiculopathy or discogenic etiology for 
the low back pain.  The veteran had an essentially normal 
examination of the lumbar spine.  A June 2004 Rehabilitation 
and Occupational Health evaluation report indicates that the 
veteran had a history of chronic low back pain with minimal 
symptoms.  It was noted that the veteran had a history of 
degenerative disc disease at multiple levels on MRI studies 
but no evidence on physical examination to suggest lumbar 
radiculopathy or discogenic etiology of low back pain.  

A rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The treatment records 
show that the veteran has complaints of intermittent pain in 
the low back.  A February 2004 private medical record by Dr. 
B. indicates that the veteran had intermittent degenerative 
disc disease symptoms.  VA treatment records dated in May 
2005 note that the veteran was pain free and the back 
complaints had resolved.  A September 2005 VA treatment 
record notes that the veteran reported that the low back pain 
kept him from being as active as he wanted.  He reported that 
he took approximately two ibuprofen pills a day for the pain.  
A March 2007 VA treatment record indicates that the back pain 
remained the same and he occasionally took ibuprofen or 
cyclobenzaprine.  There is no evidence in the treatment 
records of physician prescribed bed rest and treatment.  
Thus, the Board finds that a disability evaluation in excess 
of 40 percent for degenerative disc disease and degenerative 
joint disease of the lumbar spine is not warranted under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no suggestion in the objective record 
that the veteran's service-connected low back disability, 
standing alone, has markedly interfered with his ability to 
work; nor is there any indication that he has required 
frequent periods of hospitalization.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extraschedular 
evaluation.

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the veteran was entitled to 
staged ratings for his service-connected low back disability, 
as the Court indicated can be done in this type of case.  As 
demonstrated above, no credible evidence for application of 
any staged rating is of record.  Thus, consideration in this 
regard is not needed.

In conclusion, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
40 percent for the service-connected degenerative disc 
disease and degenerative joint disease of the lumbar spine.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim is denied.   

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the veteran in 
August 2004 and October 2004, before the original 
adjudication of the claims.  Additional VCAA notice was 
provided to the veteran in July 2007.  The letters notified 
the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection 
(direct and secondary) and increased ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The 
claims were readjudicated in May 2006, July 2006, and 
September 2008.  The Board finds that the VCAA letter dated 
in June 2008 satisfied the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board concludes that the 
veteran has been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection 
and increased rating, and the duty to assist requirements 
have been satisfied.  All available service treatment records 
were obtained.  VA treatment records dated from March 2000 to 
June 2008 were obtained and associated with the claims 
folder.  Private treatment records from the Dr. B. dated from 
1999 to 2006; Rehabilitation and Occupational Health 
Evaluations dated in November 2002, March 2003, June 2004, 
and July 2004; private records from the O. P. of C. dated in 
1996 and 1997; private records and statements from Dr. G.S., 
a psychiatrist, and Dr. S.S. a neurologist; records from the 
veteran's workers compensation claims; and records from the 
Social Security Administration were obtained and associated 
with the record.  There is no identified relevant evidence 
that has not been accounted for.  

Regarding the service connection claims, a VA examination to 
obtain a medical opinion was not conducted in this case.  
However, such additional action is not warranted.  As 
discussed above, the probative evidence establishes that the 
neurological findings to include tremor and ataxia and the 
psychiatric disorders did not manifest in service but 
manifested many years after service separation.  There is 
medical evidence which establishes that neurologic and 
psychiatric examinations were normal upon service separation.  
There is no indication in the record that these disabilities 
may be associated to an event, injury or disease in service.  
38 C.F.R. § 3.159(c)(4) (2008).  Regarding the claim for 
service connection for a psychiatric disorder on a secondary 
basis, the Board finds that the September 2006 statement by 
Dr. B. is not sufficient evidence of an association between 
the psychiatric disorder and the service-connected lumbar 
spine disability.  As discussed above, this statement has 
little probative value because it is speculative and is too 
general.  Dr. B. did not associate the psychiatric disorder 
to the service-connected lumbar spine disability but noted 
that there was a possible relationship to a chronic medical 
condition.  

The Board finds that a medical opinion is not necessary 
because there is probative evidence establishing that these 
disabilities did not occur in service or manifest during the 
applicable presumptive period for which the claimant 
qualifies and there is sufficient competent medical evidence 
on file for the Board to make a decision on the claim.  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
a remand for the purpose of obtaining a medical opinion 
regarding whether the veteran's disabilities are 
etiologically related to service is not warranted.

Regarding the claim for an increased rating for the lumbar 
spine disability, the Board notes that a VA examination was 
conducted in June 2005 to determine the nature and severity 
of the lumbar spine disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for peripheral neuropathy 
to include tremors and ataxia is not warranted, and the 
appeal is denied. 

Entitlement to service connection for a psychiatric disorder 
to include anxiety, depression and bipolar disorder is not 
warranted, and the appeal is denied. 

Entitlement to a disability evaluation in excess of 
40 percent for degenerative disc disease and degenerative 
joint disease of the lumbar spine is not warranted and the 
appeal is denied.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).  Regarding the issue of 
entitlement to a compensable rating for residuals of a 
fracture to the third, fourth, and fifth fingers of the right 
hand, the Board finds that additional examination is 
necessary to determine the severity of the disability.  The 
veteran underwent VA examination in June 2005.  However, this 
examination did not address the limitation of motion of the 
third, fourth, or fifth fingers of the right hand but only 
addressed limitation of motion of the thumb.  VA is required 
to conduct an accurate and descriptive medical examination 
based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  Accordingly, the veteran should be afforded another 
VA examination.

Regarding the claim for entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, the Board finds that the claim for a total 
rating based upon individual unemployability due to service-
connected disabilities is inextricably intertwined with the 
claim for a higher rating for the right hand disability, and 
that the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  The 
claims are inextricably intertwined because the rating 
assigned to the service-connected right hand disability is a 
consideration when determining whether a total rating based 
upon individual unemployability due to service-connected 
disabilities is warranted.  

Regarding the claim for special monthly compensation based 
upon the need for aid and attendance, a review of the claims 
file shows that the RO has not provided the veteran with 
appropriate VCAA notice for this claim.  Accordingly, remand 
is required so that the veteran can be provided the requisite 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran a VCAA notice 
letter consistent with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should include an 
explanation of the information and 
evidence that is necessary to 
substantiate the claim for special 
monthly compensation based upon the need 
for aid and attendance. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected residuals of a fracture 
to the third, fourth, and fifth fingers 
of the right hand.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify all 
manifestations and symptoms of the right 
hand disability.  The examiner should 
report whether the fingertips of the 
third, fourth, and fifth fingers of the 
right hand can touch the proximal 
transverse crease of the palm.  If the 
fingertips can not touch the palm, the 
examiner should report the distance 
between the fingertips and the palm in 
centimeters.  The examiner should report 
any limitation of extension of the third, 
fourth and fifth fingers.  The examiner 
should report whether there is clinical 
evidence of pain on any motion of any of 
the affected fingers and if so, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
render an opinion as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare- ups and should 
portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the examiner cannot 
provide such an opinion, he or she should 
indicate why not.  

3.  Then readjudicate the issues on 
appeal.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


